Case 9:18-cv-80668-DMM Document 91 Entered on FLSD Docket 09/13/2019 Page 1 of 5

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF FLORIDA

JUAN PERDOMO, Individually and on Behalf)

of All Others Similarly Situated,
Plaintiff,

VS.

ADT INC., Apollo Global Management LLC,
Timothy J. Whall, Jeffrey Likosar, Marc E.
Becker, Reed B. Rayman, Matthew H. Nord,
Andrew D. Africk, Eric L. Press, Lee J.
Solomon, Stephanie Drescher, Brett Watson,
David Ryan, and P. Gray Finney, AP VIII
Prime Security Services Holdings, L.P., AP
VI Prime Security Services Management,
LLC, Apollo Global Securities, LLC, Apolio
Management GP, LLC, Apollo Management
Holdings GP, LLC, Apollo Management
Holdings, L.P., Apolio Management, L.P.,
Barclays Capital Inc., Deutsche Bank
Securities Inc., James D. DeVries, Goldman
Sachs & Co, LLC, Morgan Stanley & Co.
LLC, Prime Security Services TopCo Parent
GP, LLC, Prime Security Services TopCo
Parent, L.P., and RBC Capital Markets, LLC,

Defendants.

 

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

Case No. 18-CV-80668-MIDDLEBROOKS

NOTICE OF SETTLEMENT IN
PRINCIPLE

All parties, by and through their attorneys, hereby notify the Court that they have reached

an agreement-in-principle to settle all claims alleged in this matter. The parties are currently

working to document the terms of the settlement and will update the Court on their progress. In

the meantime, the parties respectfully request that the Court not take any further action in this

matter, including on the pending motions to dismiss.

 
Case 9:18-cv-80668-DMM Document 91 Entered on FLSD Docket 09/13/2019 Page 2 of 5

Respectfully submitted,

DATED: September 13, 2019

DEFENDANTS
By their counsel,

/sf Steven Ellison

Steven Ellison

Nelson Mullins Broad and Cassel
i North Clematis Street

Suite 500

West Palm Beach, FL 33401-5049
561-832-3300

Fax: 655-1109

Email: steven.ellison@nelsonmullins.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Daniel J. Ksramer

Paul Weiss Rifkind Wharton & Garrison LLP
1285 Avenue of the Americas

New York, NY 10019-6064

212-373-3000

Fax: 757-3990

Email: dkramer@paulweiss.com

PRO HAC VICE

ATTORNEY TO BE NOTICED

Lewis R. Clayton

Paul Weiss Rifkind Wharton & Garrison LLP
1285 Avenue of the Americas

New York, NY 10019-6064

212-373-3000

Email: Iclayton@paulweiss.com

PRO HAC VICE

ATTORNEY TO BE NOTICED

Robert N. Kravitz

Paul Weiss Rifkind Wharton & Garrison LLP
1285 Avenue of the Americas

New York, NY 10019-6064

212 373-3000

Email: rkravitz@paulweiss.com

PRO HAC VICE

ATTORNEY TO BE NOTICED

Attorneys for ADT Inc, and the individual
defendants

-2-

 
Case 9:18-cv-80668-DMM Document 91 Entered on FLSD Docket 09/13/2019 Page 3 of 5

{sf

Scott W. Atherton

Atherton McAuliffe & Reeder PA
224 Datuta Street

Suite 815

West Palm Beach, FL 33401
561-293-2530

Fax: 561-293-2593

Email: scott@athertonlg.com
LEAD ATTORNEY
ATTORNEY TO BE NOTICED

 

Terence Michael Mullen
Atherton McAuliffe & Reeder PA
224 Datura Street

Suite 815

West Palm Beach, FL 33401
561-293-2530

Fax: 561-293-2593

Email: terence@athertonlg.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

edward N. Moss

O'Melveny & Myers LLP
Seven Times Square

Times Square Tower

New York, NY 10036
212-728-5671

Email: emoss@omm.com
PRO HAC VICE

ATTORNEY TO BE NOTICED

Jonathan Rosenberg
O'Melveny & Myers LLP
Times Square Tower

7 Times Square

New York, NY 10036
212-408-2409

Email: jrosenberg@omm.com
PRO HAC VICE

ATTORNEY TO BE NOTICED

 
Case 9:18-cv-80668-DMM Document 91 Entered on FLSD Docket 09/13/2019 Page 4 of 5

Nathaniel Asher

O'Melveny & Myers LLP

Times Square Tower, 7 Times Square
New York, NY 10036

212-326-2271

Email: nasher@omm.com

PRO HAC VICE

ATTORNEY TO BE NOTICED

Attorneys for Apollo Global Management LLC,
Prime Security Services TopCo Parent, L.P.,
Prime Security Services TopCo Parent GP, LLC,
AP VIE Prime Security Services Holdings, L.P.,
AP VII Prime Security Service Management,
LLC, Apollo Management, L.P., Apollo
Management GP, LLC, Apollo Management
Holdings, L.P., and Apollo Management
Holdings GP, LLC

/s/

Joseph C. Coates HI

Greenberg Traurig, P.A.

777 South Flagler Dr., Suite 3000 East
West Palm Beach FL 33401
561-650-7900

Email: coatesj@gtlaw.com

 

Todd G. Cosenza

Joseph G, Davis

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

212-728-8000

Email; tcosenza@willkie.com

PRO HAC VICE APPLICATION PENDING

Attorneys for Morgan Stanley & Co. ELC,
Goldman Sachs & Co, LLC, Barclays Capital
Ine., Deutsche Bank Securities Ine., RBC Capital
Markets, LLC, and Apollo Glebal Securities, LLC

 
Case 9:18-cv-80668-DMM Document 91 Entered on FLSD Docket 09/13/2019 Page 5 of 5

LEAD PLAINTIFF
By his counsel,

/s/ Joshua L. Crowell

Joshua L. Crowell

Glancy Prongay & Murray LLP
1925 Century Park East, Suite 2106
Los Angeles, CA 90067

(310) 201-9150

Email: jeroweli@glancylaw.com
PRO HAC VICE

ATTORNEY TO BE NOTICED

Leo Wassner Desmond

5070 N. Highway ALA

Suite D

Vero Beach, FL 32963
772-231-9600

Fax: 772-231-0300

Email: lwd@verobeachlegal.com
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

 
